Title: Enclosure: Edmond Charles Genet’s Address to Canada, 30 October 1793
From: Genet, Edmond Charles
To: 


EnclosureEdmond Charles Genet’s Address to Canada
Les FRANCAIS LIBRES a leurs freres Les CANADIENS.
Lorsque nous gémissions sous un gouvernement arbitraire nous ne pouvions que plaindre votre sort, regretter les liens qui nous unissaient à vous, et en murmurant en secret des trahisons dont vous aviés été les victimes nous n’osions pas plus que vous lever nos têtes courbées sous le joug de la servitude, une stérile indignation de la conduite criminelle de nos rois envers vous etait le seul hommage que nous pussions vous rendre.
Mais aujourd’hui nous sommes libres, nous sommes rentrés dans nos droits, nos oppresseurs sont punis, toutes les parties de notre administration sont régenerées et forts de la justice de notre cause, de notre courage et des immenses moyens que nous avons préparés pour terrasser tous les tirans; il est enfin en notre pouvoir de vous venger, et de vous rendre aussi libres que nous, aussi indépendans que vos voisins les Americains de Etats-Unis. Canadiens, imités leur exemple et le notre, la route en est tracée, une résolution magnanime peut vous faire sortir de l’état d’abjection ou vous êtes piongés. Il dépend de vous de réimprimer sur vos fronts cette dignité premiere que la nature a placé sur l’homme et que l’esclavage avait effacée.
L’homme est né libre; par quelle fatalité est il devenu le sujet de son semblable? Comment a pu s’operer cet étrange bouleversement d’idées, qui a fait que des nations entieres se sont volontairement soumises a rester la propriété d’un seul individu? C’est par l’ignorance, la mollesse, la pusillanimité des uns, l’ambition, la perfidie; les injustices, &c, des autres. Mais aujourd’hui que par les excès d’une domination devenuë insupportable des peuples entiers, en s’élevant contre leurs oppresseurs ont révélé le secret de leur foiblesse et dévoilé l’iniquité de leurs moyens, combien ne sont elles pas coupables les nations qui restent volontairement dans des fers avilissans et qui effrayées du sacrifice de quelques momens de repos, se livrent à une honteuse inertie et restent volontairement dans la servitude. Tout autour de vous vous invite à la liberté; le païs que vous habités a été conquis par vos peres. Il ne doit sa prosperité qu’a leurs soins et aux votres, cette terre vous appartient, elle doit etre indépendante. Rompés donc avec un gouvernement qui dégénere de jour en jour et qui est devenu le plus cruel ennemi de la liberté des peuples. Partout on retrouve des traces du despotisme,
 
de l’avidité, des cruautés du roi d’Angleterre. Il est tems de renverser un trone ou s’est trop longtems assise l’hypocrisie et l’imposture, que les vils courtisans qui l’entouraient soient punis de leurs crimes ou que dispersés sur le globe l’opprobre dont ils seront couverts atteste au monde, qu’une tardive mais éclatante vengeance s’est operée en faveur de l’humanité.
Cette révolution nécessaire, ce chatiment inévitable se prépare rapidement en Angleterre. Les principes républicains y font tous les jours de nouveaux progrés et le nombre des amis de la liberté et de la France y augmente d’une maniere sensible; mais n’attendés point pour rentrer dans vos droits l’issue de cet événement, travaillés pour vous, pour votre gloire, ne craignés rien de George III, de ses soldats, en trop petit nombre pour s’opposer avec succés à votre valeur, sa foible armée est retenue en Angleterre autour de lui par les murmures des Anglais, et par les immenses préparatifs de la France, qui ne lui permettent pas d’augmenter le nombre de vos bourreaux. Le moment est favorable et l’insurrection est pour vous le plus saint des devoirs, n’hésités donc pas et rappellés aux hommes qui seraient asses laches pour refuser leurs bras et leurs armes a une aussi généreuse enterprise l’histoire de vos malheurs. Les cruautés exercées par l’Angleterre pour vous faire passer sous son autorité. Les insultes qui vous ont été faites par des agens qui s’engraissaient de vos sueurs. Rappellés leur les noms odieux de Murray et d’Haldimand; les victimes de leurs ferocités. Les entraves dont votre commerce a été garotté; le monopole odieux qui l’énerve et l’empeche de s’aggrandir; les traites perilleuses que vous entreprenés pour le seul avantage des Anglais: Enfin rappellés leur qu’etant nés Francais vous serès toujours enviés, persecutes par les Rois Anglais et que ce titre sera plus que jamais, aujourd’hui, un motif d’exclusion pour tous les emplois.
En effet des Français traiteraient leurs concitoyens en freres et se soucieraient moins de plaire au despote Anglais qu’a rendre justice aux Canadiens, ils ne s’attacheraient pas a plaire aux rois, mais à leurs freres: Ils renonceroient plutot à leurs places que de commettre une injustice: Ils préféreraient aux pensions, qui leur seraient accordés la douce satisfaction d’etre aimés et estimés dignes de leur origine. Ils opposeraient une vigoureuse résistance aux decrets arbitraires de la cour de Londres; de cette cour perfide qui n’a accordé au Canada une ombre de constitution que dans la crainte qu’il ne suivit l’exemple vertueux de la France et de l’Amerique; qu’en secouant son joug il ne fonda son gouvernement sur les droits imprescriptibles de l’homme.
Aussi quels avantages avés vous retirés de la constitution qui vous a été donnée depuis six mois que vos representans font assemblées vous ont ils fait present d’une bonne loi? ont ils pu corriger un abus? ont ils eu le pouvoir d’affranchir votre commerce de ses entraves? non, et pour quoi? parceque tous les moyens de corruption sont employés secretement et publiquement dans vos elections pour fait pencher la balance en faveur des Anglais.
Canadiens, vous avés en vous tout ce qui peut constituer votre bonheur, eclairés, laborieux, courageux, amis de la justice, industrieux, qu’aves vous besoin de confier le soin de vous gouverner a un tiran stupide, à un roi imbecille dont les caprices peuvent entraver vos déliberations et vous laisser sans loi pendant des années entieres. N’est il pas aussi ridicule de confier a un pareil homme placé à l’autre extremité du globe le soin de veiller à vos plus chers interets, que de voir un cultivateur Canadien aller se placer aux sources du Missouri pour mieux diriger son habitation.
Les hommes ont le droit de se gouverner eux mêmes, les loix doivent être l’expression de la volonté du peuple manifestée par l’organe de ses representans,
 
nul n’a le droit de s’opposer à leur éxécution, et cependant on a osé vous imposer un odieux veto que le roi d’Angleterre ne s’est reservé que pour empêcher la destruction des abus et pour paraliser tous vos mouvemens: voila le présent que de vils stipendiés ont osé vous présenter comme un monument de bienfaisance du gouvernement Anglais. On à comparé très ingenieusement le pouvoir législatif à la tête d’un homme qui conçoit et le pouvoir executif aux bras du même homme qui éxecute, si les bras se refusent à ce que la tête a jugé necessaire au bien du corps entiér, privé de secours il devient malade et il meurt.
Canadiens, il est tems de sortir du sommeil lethargique dans lequel vous etes plongés, armés vous, appellés à votre secours vos amis les Indiens, comptés sur l’appui de vos voisins et sur celui des Francais. Jurés de ne quitter vos armes que lorsque vous serés délivrés de vos ennemis, prenés le ciel et votre conscience a temoin de l’equité de vos résolutions et vous obtiendrés ce que les hommes énergiques ne reclament jamais en vain, la liberté et indépendance.
Resumé des avantages que les Canadiens peuvent obtenir en se délivrant de la domination Anglaise.

1. Le Canada sera un Etat libre et Independant.
2. Il pourra former des alliances avec la France et les Etats Unis.
3. Les Canadiens se choisiront un gouvernement, ils nommeront eux mêmes les membres du corps legislatif et du pouvoir éxécutif.
4. Le veto sera aboli.
5. Toutes les personnes qui auront obtenu le droit de citoyen du Canada pouront etre nommées à toutes les places.
6. Les corvées seront abolies.
7. Le commerce jouira de la liberté la plus etenduë.
8. Il n’y aura plus de compagnie privilegiée pour le commerce des fourures, le nouveau gouvernement l’encouragera.
9. Les droits seigneuriaux seront abolis les lots et ventes, droits de mouture, de peage, reserve de bois, travaux pour le service des seigneurs, &c. &c. seront également abolis.
10. Seront également abolis tous les titres héréditaires, il n’existera plus ni lords, ni seigneurs, ni nobles.
11. Tous les cultes seront libres. Les prêtres catholiques nommés par le peuple comme dans la primitive eglise jouiront d’un traitement analogue a leur utilité.
12. Les dimes seront abolies.

Il sera établi des Ecoles dans les paroisses et dans les villes: Il y aura des imprimeries, des institutions pour les hautes sciences, la medicine, les mathematiques, il sera formé des interpretes qui reconnus de bonnes mœurs seront encouragés à civiliser les nations sauvages et a etendre par ce moyen leur commerce avec elles.
